UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-7979



ELLIOTT GAINES,

                                            Plaintiff - Appellant,

          versus

JOHN B. METZGER, III; JAMES S. GILMORE, III;
RON ANGELONE; JOHN JABE; GEORGE ALLEN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-95-1468-AM)


Submitted:   June 28, 1996                 Decided:   July 26, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Elliott Gaines, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief without prejudice on his complaint regarding his parole de-

nial. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm in part as to

any habeas corpus claims that Gaines raised challenging the actual
denial of parole and seeking release on the reasoning of the dis-

trict court. Gaines v. Metzger, No. CA-95-1468-AM (E.D. Va. Nov. 9,
1995).

     We dismiss the appeal of any claims made under 42 U.S.C.

§ 1983 (1988) challenging the procedures used by the state in
making   parole   determinations.   The   district   court's   dismissal

without prejudice of these claims is not appealable. See Domino

Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993). In ascertaining whether a dismissal

without prejudice is reviewable in this court, we must determine
"whether the plaintiff could save his action by merely amending the

complaint." Id. A dismissal without prejudice is a final, appeal-

able order only if "no amendment [to the complaint] could cure the

defects in the plaintiff's case." Id. at 1067. Because Appellant

could amend his complaint to specify only challenges to parole

procedures under § 1983, see Greenholtz v. Inmates of Neb. Penal &

Correctional Complex, 442 U.S. 1 (1979), we dismiss the appeal for

lack of jurisdiction because we find that portion of the order is

not appealable.



                                    2
     We deny Appellant's motion to appoint counsel and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                              AFFIRMED IN PART; DISMISSED IN PART




                                3